       Case 1:19-cv-10578-AJN-SDA Document 63 Filed 08/19/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                8/19/2020
 Ashu Shukla,

                                Plaintiff,
                                                               1:19-cv-10578 (AJN) (SDA)
                    -against-
                                                               ORDER
 Deloitte Consulting LLP,

                                Defendant.


STEWART D. AARON, United States Magistrate Judge:

       Before the Court is Plaintiff’s Letter Motion (ECF No. 60) requesting the Court to seal his

August 10, 2020 Letter entitled “Defendant’s abuse of their Power, Position and Remedies

available at the United States Judicial.” (See ECF No. 59.) Plaintiff argues that the letter should be

sealed because it contains confidential business information. (See id.)

       Filing under seal must be narrowly tailored and consistent with the presumption of public

access to judicial documents. See Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 119-20 (2d

Cir. 2006); see also Brown v. Maxwell, 18-cv-2868 1, 17 (2d Cir. July 3, 2019). Plaintiff’s general

assertion that the Letter contains confidential business information is insufficient. In any event,

having reviewed the Letter, the Court finds that it merely reiterates allegations and information

already available on the public docket. Because the Court does not find that the Plaintiff has

provided an adequate basis to justify sealing, Plaintiff’s motion to seal DENIED.
     Case 1:19-cv-10578-AJN-SDA Document 63 Filed 08/19/20 Page 2 of 2




SO ORDERED.

DATED:        New York, New York
              August 19, 2020

                                         ______________________________
                                         STEWART D. AARON
                                         United States Magistrate Judge




                                     2
